Citation Nr: 1720175	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral sprain.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

With regard to the Veteran's increased rating claims for the lumbar spine and right and left knees, additional VA examinations are necessary.  The United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint. The spine and knee examination reports of record do not meet these requirements.  In light of these facts, additional VA examinations of the Veteran's lumbar spine and right and left knee disabilities must be scheduled.

As for the hypertension claim, service treatment records reveal that the Veteran was being followed for prehypertension with readings of 144/90, 140/88, and 140/87 being taken in September 2009.  At the most recent VA examination in May 2016, the examiner offered a negative opinion, but when reviewing blood pressure readings in service treatment records, stated that the Veteran's systolic readings ranged from 122 to 132 mg/Hg and the diastolic readings ranged from 80 to 84 mg/Hg.  These observations are clearly incorrect as they do not reflect the higher readings found in September 2009.  Consequently, the VA examiner's opinion is inadequate and another opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's right hip claim, the Veteran was afforded a VA examination to assess the existence and etiology of that disability in October 2010.  The examiner indicated that there was no pathology of the right hip to render a diagnosis, but when asked for clarification because of findings of pain and limited range of motion offered a diagnosis of right hip sprain.  The examiner, however, did not then provide an etiological opinion for the disability.  Therefore, the examination is inadequate, and another examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination to assess the current degree of severity of his service-connected left and right knee disability and low back disability. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should be documented if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Obtain an opinion from another physician with appropriate expertise as to the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his right hip disability. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's right hip disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder y originated during active service or is otherwise etiologically related to active service.  

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any right hip disability was was caused or aggravated beyond normal progression by the Veteran's service-connected disabilities, to include any changes in body mechanics that are due to the Veteran's service-connected lumbar spine, right knee, and left knee disabilities.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

l Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



